UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1789


JAMES D. JACOBS,

                    Plaintiff - Appellant,

             v.

RICHLAND COUNTY; RICHLAND COUNTY SHERIFF’S DEPARTMENT;
LEON LOTT, individually and in his official capacity as Richland County Sheriff;
DEPUTY JAMES GILBERT, individually and each in his Official capacity as
Richland County Deputy Sheriff; DEPUTY RANDY DAVIS, individually and each
in his Official capacity as Richland County Deputy Sheriff; DEPUTY JUSTIN
MOODY, individually and each in his Official capacity as Richland County Deputy
Sheriff,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Sherri A. Lydon, District Judge. (3:18-cv-03216-SAL)


Submitted: July 23, 2021                                          Decided: August 13, 2021


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Dwight Hudson, HUDSON LAW OFFICES, Myrtle Beach, South Carolina, for
Appellant. Andrew F. Lindemann, LINDEMANN & DAVIS, P.A., Columbia, South
Carolina; Robert D. Garfield, CROWE LAFAVE, LLC, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James D. Jacobs appeals the district court’s order accepting the recommendation of

the magistrate judge and granting Appellees’ Fed. R. Civ. P. 12(c) motion for judgment on

the pleadings in his 42 U.S.C. § 1983 action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Jacobs v. Richland Cnty., No. 3:18-cv-03216-SAL (D.S.C. June 23, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2